Title: To Benjamin Franklin from John Foxcroft, 4 April 1775
From: Foxcroft, John
To: Franklin, Benjamin


My Dear Friend
New York April 4th 1775
Your very agreable favour of the 4th. of Janry. I rec’d by the last Packet informing of your having drawn on me for the Ballance of our Acct. as it Stands in your Books a Copy of which I rec’d by a Ship Via Philada. Mr. Bache will inform you that at his desire the Bill was paid in Philadelphia when due. The Acct. as you say may be easyly rectify’d when we meet.
My sincere thanks are due to you, for your goodness in assuring Mr. Todd that you would chearfully become my Security whenever call’d upon for that purpose. I had a very Polite Letter from Mr. Boldero on the Occasion Signifying how Sorry he was that the Articles of their partnership prevented his complying with my request; I have wrote to Mr. Todd by this packet, which I hope will settle the matter. I think the Post Office escapes the Political Storm which now Rages, thus far none of our Riders have met with the least Interuption, and have the pleasure to inform you that in consequence of some New Regulations we made last Winter the Posts are very Regular once a Week as far as St. Augustine and twice a Week between this City and Quebec.
Pray what is become of the Ohio Scheme? I have heard nothing from your side the Water concerning it for this Six Months past. The Virginians are setling that Country very fast since the Peace which Ld. Dunmore concluded with the Indians renders it impossible for the Latter ever again disturbing them in the peaceable possession of that Montpelier of America.
My two Charming Sweet little Girls together with Mrs. Foxcroft are pure well thank God. She joins me in sincere Regards and best wishes for the health and happiness of you and the good Family in Craven Street. I am and ever shall remain with the greatest Esteem and Regard your obliged Friend and very humble Servant
John Foxcroft
I expect Mr. Finlay from Quebec by the 20th. of May.
 
Endorsed: Mr Foxcroft 1775
